DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3-9, 12, 13, 21 and 24 are pending in the application.
This action is in response to applicants' amendment dated August 29, 2022.  Claims 1, 3-5, 9 and 12 have been amended and claims 2, 17, 20 and 23 have been canceled.
Response to Amendment
Applicant's arguments filed August 29, 2022 have been fully considered with the following effect:
With regards to the improper Markush group rejection labeled paragraph 1) in the last office action, the applicants’ stated that claim 8 has been amended to be rewritten as an independent claim and that “although not all the compounds share Y is O and n is 0, all of the compounds share the structural similarity shown in Formula (I) of Claim 1 other than the identity of Y and n”.
	Note MPEP 2173.05(h) “where a Markush expression is applied only to a portion of a chemical compound, the propriety of the grouping is determined by a consideration of the compound as a whole, and does not depend on there being a community of properties in the members of the Markush expression.  Therefore, what should be considered for patentable distinctness is the compound as a whole.  If a reference for one would not be a reference for the other, then restriction is considered proper.  Community of properties is not enough to keep 5-oxa-1,3a-diazaacenaphthylene, 6-oxa-2,9a-diazabenzo[cd]azulene, imidazo[1,5,4-de]quinoxaline, etc. in the same Markush claim, where the Markush expression is applied only to a portion of a chemical compound.  It is the compound as a whole 5-oxa-1,3a-diazaacenaphthylene, 6-oxa-2,9a-diazabenzo[cd]azulene, imidazo[1,5,4-de]quinoxaline, etc., that must be considered for patentable distinctness.  In addition to the magnitude of tricyclic ring systems embraced by Formula I the claims also include additional rings formed by R10 and R11 taken together and the definition of R16.
Thus, separate searches in the literature would be required.  However, should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The degree of burden on the examiner is extremely high.  The class/subclass search on the elected invention where the compounds have a benzo[c]azocine core would be as follows: A61K 31/5365, C07D 498/06 and 498/16 which involved 1,511 U.S. patents.  Just an example of the degree of burden associated with the compounds of Formula I where Formula I is a tricyclic ring system containing a fused piperazine ring rings systems claimed herein the number of U.S. Patents involved is 5,309, thus placing an extreme burden on the examiner to review all 5,309 patents.  The various classes and subclasses mentioned above represent only the degree of burden within the U.S. Patent Classification System this does not include the search required in the prior art of journal articles and foreign patents.
Claim 8 is rejected as being drawn to an improper Markush group for reasons of record and stated above.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 2) in the last office action, which is hereby withdrawn. 

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, labeled paragraph 3u) in the last office action, which is hereby withdrawn. 

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 5) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 6a), b), c), d), e) and f) in the last office action, which are hereby withdrawn.

With regards to the provisional nonstatutory double patenting rejection as being unpatentable over claims 1-13 of copending Application No. 17/400,812 of the last office action, the applicants stated that the provisional nonstatutory double patenting rejection should be withdrawn when it is the only rejection remaining, however this is not so.
Claims	 21 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/400,812, for reasons of record and stated above.

Election/Restrictions
This application contains claims 6 and 7 drawn to an invention nonelected without traverse in the reply filed on August 10, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
The applicants are reminded that the claims have only been searched to the extent that the compounds of Formula (I) is an 5-oxa-1,3a-diazaacenaphthylene ring system where Y is O and n is 0.

In view of the amendment dated August 29, 2022, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reason(s) apply:
Claim 4 is vague and indefinite in that it is a duplicate of claim 3 in view of the amendment filed August 29, 2022.

Claim Objections
Claim 8 is objected to because of the following informalities:
a)	the species labeled (38) contains 1,2adiazaacenaphthylene which is believed to be 1,2a-diazaacenaphthylene; and 
a)	the species labeled (42) contains 1,2adiazaacenaphthylene which is believed to be 1,2a-diazaacenaphthylene.
Appropriate correction is required.







Allowable Subject Matter
Claims 1, 3, 5, 9, 12 and 13 are allowed.  None of the prior art of record nor a search in the pertinent art area teaches the compounds, compositions or process of preparing the compounds of Formula (I) as claimed herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624